DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed September 2, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1 and 3-13 are pending.
4.	In the reply filed on December 6, 2021, applicant elected Group I, claims 1, 5, 11, and 12, without traverse.
4.	Claims 3, 4, 6-10, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 1, 5, 11, and 12 are examined on the merits.


Claim Rejections - 35 USC § 103
6.	Claims 1, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 1977944 A – English translation) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
The listing of coconut oil as a carrier material in Zhang is not the same thing as the coconut oil in the claimed composition, wherein the coconut oil clearly has an actual affect on the effectiveness of the composition, see Examples. Rather, the coconut oil is an actual ingredient of the composition.

However, the reference clearly teaches that coconut oil can be present in the composition.  The fact that the reference does not explicitly recognize that it is an active ingredient does not negate the fact that the reference teaches a composition with the same ingredients as claimed.  Therefore, the reference meets the structural requirements of the claim.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant also argues:
Note that in the method of preparation of the composition, the dioscoreae rhizome and lycii fructose are mixed with water and coconut oil, and then the water is removed while leaving the coconut oil in place, see discussion of baking temperature above the boiling point of water and below the boiling/smoke point of coconut oil. The baked composition is then formed into tablet, pill or biscuit form. Thus, it is submitted that the coconut oil is not a carrier, in fact other carriers are referred to in the specification, and further the teaching of coconut oil as a carrier does not render the claimed composition obvious. It is therefore submitted that claim 1 as amended is allowable over Zhang.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the ingredients are mixed and then baked) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the reference teaches that the composition can be in the form of a capsule which is a type of pill (see paragraph 46).
7.	Claims 1, 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwu (US 5,019,580), Luo (Life Sciences (2004), vol. 76, pp. 137-149), and Iranloye (Journal of Diabetes Mellitus (2013), vol. 3, no. 4, pp. 221-226) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the claimed invention is patentable over the prior art because Table 1 in the specification shows that a combination of dioscoreae rhizoma, lycii fructus, and coconut oil functions better than the combination of dioscoreae rhizoma and lycii fructus.  However, these results are not considered to support a claim for patentability based on unexpected results.  Applicant has not shown results for coconut oil alone.  Without these results as a basis for comparison, it cannot be clear if the results shown in Table 1 are actually unexpected rather than an expected additive effect.  In addition, the results shown in Table 1 are not commensurate in scope with the broadly claimed invention.
In regards to the new limitation that the composition is in the form of a biscuit, pill, or tablet, these are well known pharmaceutically acceptable formulations that would have been obvious for an artisan to employ.  Thus, these embodiments are considered to be obvious modification of the prior art.

8.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655